Citation Nr: 1033718	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
service-connected tinnitus.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one ear 
or each ear; factors warranting an extraschedular rating are not 
shown.  

2.  VA audiometric testing in July 2005 revealed level I hearing 
acuity in the right ear and level VI hearing acuity in the left 
ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 
451 F.3d 1344 (Fed. Cir. 2006).  

2.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in March 2005.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and notice that VA would 
obtain VA and other Federal agency records and that private 
medical records could be submitted or VA could be authorized to 
obtain them.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 notice). 

Where, as here, the claim of service connection has been granted 
and a disability rating has been assigned, the claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with the 
RO's decision as to the assigned ratings does not trigger 
additional notice under 38 U.S.C.A. § 5103(a). Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) is no longer applicable 
in the claim [S] for increase.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Veteran's service treatment records 
are on file.  He declined the opportunity to testify in support 
of his claims.  

The Veteran was afforded a VA examination for the claims in July 
2005.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran alleged, 
in his VA Form 9, that the testing of speech recognition was done 
by using a male voice and that if a female voice had been used 
the result of the testing was have been different and would have 
shown that his hearing loss is significantly greater, and would 
warrant an initial compensable rating.  However, the Veteran is 
not a certified acoustical audiologist and does not otherwise 
have the technical or medical expertise to proffer what the 
results of testing would have been had it been conducted in a 
different manner.  There is nothing in the report of the July 
2005 audiometric testing that indicates, on its face, that it was 
not conducted in accordance with VA requirements.  

The Veteran has not indicated that he has received either private 
or VA treatment for the disabilities at issue or that there 
exists any additional evidence to substantiate the claims for 
increase, the Board concludes that there has been compliance with 
the VCAA duty-to-assist provisions.  



General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Tinnitus

In July 2005, the RO granted service connection for tinnitus and 
assigned a 10 percent rating under Diagnostic Code 6260.  The 
current claim for increase was received at the RO in December 
2004.  The Veteran seeks a separate 10 percent rating for 
tinnitus in each ear, rather than the single 10 percent rating 
assigned.

Tinnitus is evaluated under DC 6260, which was revised effective 
June 13, 2003, in part to clarify existing VA practice that only 
a single 10 percent rating is assigned for tinnitus, whether 
tinnitus is perceived as being in one ear or each ear or in the 
head.  38 C.F.R. § 4.87, DC 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003, versions of DC 6260 required the assignment of 
a separate, 10 percent rating for tinnitus in each ear.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other claims, 
and unnecessary expenditure of resources based on court precedent 
that may ultimately be overturned on appeal, the Secretary 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by the 
stay essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, and a 
rating higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and affirmed 
VA's long-standing interpretation of pre-June 13, 2003, DC 6260 
as authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  The Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the courts 
as long as that interpretation was not plainly erroneous or 
inconsistent with the regulations.  The Federal Circuit then 
found that there was a lack of evidence in the record suggesting 
that VA's interpretation of 38 C.F.R. § 4.25(b) and DC 6260 was 
plainly erroneous or inconsistent with the regulations, and 
concluded that the CAVC erred in not deferring to VA's 
interpretation.

As a consequence of the Federal Circuit's decision, the Secretary 
of VA rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume adjudication 
of the previously stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is the 
maximum rating available under DC 6260, regardless of whether the 
tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the version 
of DC 6260 in effect prior to June 2003 precludes a schedular 
rating higher than 10 percent for tinnitus.  Therefore, the 
Veteran's claim for a separate 10 percent rating for each ear for 
his service-connected tinnitus must be denied under both the old 
and current versions of DC 6260.  

Also, the record does not suggest that tinnitus requires frequent 
hospitalization or causes marked interference with employment or 
otherwise suggests that referral for an extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated. 

As the service-connected tinnitus has been assigned the maximum 
schedular rating available for tinnitus by regulation and DC 
6260, which has been upheld by the U.S. Court of Appeals for the 
Federal Circuit, there is no legal basis upon which to award a 
separate, 10 percent rating for tinnitus, whether or not tinnitus 
is perceived in each ear.  As the disposition of this claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the facts are not in dispute.  Resolution of the 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for tinnitus.  
Because there is no reasonable possibility that further notice or 
assistance would aid in substantiating the claim, any deficiency 
as to VCAA compliance is rendered moot.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the claim).  

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a rating 
for bilateral lateral hearing loss may range from noncompensable 
to 100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level in decibels, 
measured by pure tone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 
345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  38 
C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. This average is used in 
all cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. The 
percentage evaluation is located at the point where the row and 
column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, Table VI or Table VIA is to be used, whichever results in 
the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher numeral.  Each ear is to be 
evaluated separately.  38 C.F.R. § 4.86(b).  



Analysis

VA Audiology Examination in July 2005

On VA audiology examination in July 2005, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
were 5, 20, 60, and 85 decibels, respectively, with average 
decibel loss rounded to 43.  Pure tone thresholds in the left ear 
at 1000, 2000, 3000, and 4000 Hertz were 10, 70, 80, and 95 
decibels, respectively, with an average decibel loss rounded to 
64.  Speech recognition or discrimination was 96 percent in the 
right ear and 76 in the left ear. 

The findings for the right ear yield a numerical designation of I 
under TABLE VI as the average puretone decibel loss of 43 is in 
the range of between 42 and 49 and the speech discrimination 
score of 96 percent is the range of between 92 and 100 percent.   

The findings for the left ear yield a numerical designation of IV 
under TABLE VI as the average puretone decibel loss of 64 is in 
the range of between 58 and 65 and the speech discrimination 
score of 76 percent is the range of between 76 and 82 percent. 

Entering the numeral designations of I and IV to TABLE VII yields 
a disability rating of zero percent (i.e., a noncompensable 
disability rating) under Diagnostic Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86(a).  

On the other hand, in the left ear, the puretone thresholds were 
30 decibels or less (being actually only 10 decibels) at 1000 
Hertz and 70 decibels or more at 2000 Hertz (being 70 decibels at 
that threshold).  So, under 38 C.F.R. § 4.86(b) an exceptional 
pattern of hearing impairment is shown.  This provides for rating 
the hearing acuity in the left ear under Table VIA which in this 
case, with the average threshold level of 46 decibels being 
between 63 and 69 decibels, yields a numerical designation of V.  
The governing regulation, 38 C.F.R. § 4.86(b) then requires that 
this designation of V is then to be elevated to the next higher 
numeral, i.e., VI for the left ear.  

Entering the numeral designations of I and VI to TABLE VII yields 
a disability rating of zero percent (i.e., a noncompensable 
disability rating) under Diagnostic Code 6100.  Thus, even though 
an exceptional disability picture is presented with respect to 
hearing loss in the left ear, it does not warrant a compensable 
evaluation. 

The Veteran has alleged that the results of the recent audiology 
evaluation fail to show that he has a significant hearing loss, 
particularly with respect to hearing speech in the higher 
frequencies.  Nevertheless, the evidence shows that bilateral 
hearing loss is noncompensably disabling under the applicable 
rating criteria.  The assignment of a disability rating for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

Here, the evidence does not show that the Veteran was treated for 
any complaints relative to his hearing loss.  He had not reported 
any impairment with respect to his employment.  Thus, there is no 
impact upon his occupational activities.  This is sufficient to 
comply with the applicable VA policies.  See Martinak, Id. 

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance but not from considering whether the case should be 
referred for that purpose and must do so if the schedular rating 
criteria are inadequate and the issue is either raised by the 
claimant or reasonably raised by the evidence.  Barringer v. 
Peake, 22 Vet. App. 242, 244 (2008) (citing Thun v. Peake, 22 
Vet. App. 111, 115 - 19 (2008); aff'd Thun v. Peake, 572 F.3d 
1366 (Fed.Cir. 2009)).  The inadequacy of the schedular criteria 
is a threshold determination, without which further 
extraschedular consideration is not required.  This requires a 
comparison of the level of disability and symptomatology with the 
schedular rating.  If the latter reasonably describe the 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule and the assigned schedular 
rating is adequate.  If not, secondly, it must be determined 
whether the disability picture exhibits other related factors, an 
exceptional or unusual disability picture with related factors as 
marked interference with employment (but not marked interference 
obtaining or retaining employment) or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115 - 19 
(2008)) (citing VAOPGCPREC 6-96); aff'd Thun v. Peake, 572 F.3d 
1366 (Fed.Cir. 2009). 

In this case, the disability picture is not shown to be incapable 
of accurate evaluation with the use of the schedular rating 
criteria.  Also, the hearing loss is not so exceptional or 
unusual as to render impractical the application of the regular 
schedular criteria.  The Veteran has not been hospitalized on 
account of the service-connected hearing loss and it has not 
caused marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular standards.  
For this reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating. 

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

ORDER

An initial compensable rating for bilateral hearing loss and an 
initial rating higher than 10 percent for tinnitus are denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


